Withey, J., concurring: I concur in the result herein in view of the wording of Article II of the will. In the first paragraph it is unequivocally stated that the intention of the mutual testators is that all property of the deceased testator “shall become the property of the surviving party in fee simple and absolute” and the bequest contained in the second paragraph of Article II to the effect that all such property shall go to the survivor “to have and to hold in fee simple and absolute” is in pursuance of that clearly stated intention. Differentiation in this opinion between property bequeathed generally and property which is devised specifically is therefore, in my view, unwarranted. With an intention so clearly stated and so clearly carried out I cannot conclude but what, should it have been necessary for the taxpayer herein or should she have merely desired to use all of the property passing to her from her deceased husband under their mutual will a Minnesota court would not have prevented her from doing so. Bruge, Fisher, and Mulroney, JJ., agree with this concurring opinion.